                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:18CV623-GCM

MICHELLE FAIRCHILD, individually, and as        )
Executrix of the estate of JEFFREY FAIRCHILD,   )
                                                )
      Plaintiffs,                               )
                                                )
Vs.                                             )                    ORDER
                                                )
DANIEL JAMES FAIRCHILD and PRIMERICA            )
LIFE INSURANCE COMPANY,                         )
                                                )
      Defendants.                               )
________________________________________________)

        This matter is before the Court upon Defendant Daniel James Fairchild’s Motion to

Dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. This

matter is fully briefed and ripe for disposition.

   I.      FACTUAL BACKGROUND

        This case arises from a dispute between a deceased insured’s wife and brother over life

insurance proceeds and a mutual fund. The Amended Complaint alleges that Daniel Fairchild

(“Daniel”), the decedent Jeffrey Fairchild’s (“Jeffrey”) brother, is a sales agent for Primerica

Life Insurance Company (“Primerica”). (Amd. Compl. ¶ 4). Jeffrey purchased life insurance

policy number 0489699134 (the “Policy”) from Primerica through his brother Daniel. (Id. at ¶ 8).

At the time Jeffrey purchased the life insurance policy, he designated his wife, Michelle

Fairchild (“Michelle”), as the beneficiary of his coverage under the Policy. (Id.) Jeffrey also had

a life insurance policy through his employer, Smarte Carte, Inc. (Id. at ¶ 11).

        Jeffrey suffered from a debilitating mental illness which deteriorated to the point that he

was involuntarily committed. (Id. at ¶¶ 15-16). Plaintiffs allege that during this time Jeffrey was



                                                    1

         Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 1 of 11
incompetent and unable to manage his affairs and that Daniel told Jeffrey he would assist him

with his financial affairs. (Id. at ¶¶ 17, 46). The Amended Complaint alleges that during this

time, unbeknownst to Michelle, Daniel cashed out a mutual fund owned by Jeffrey and Michelle.

(Id. at ¶ 32).

           Plaintiff Michelle formally separated from Daniel on July 1, 2018. (Id. at ¶ 6). Plaintiffs

allege that Daniel either completed and submitted change of beneficiary forms for the Primerica

and Smarte Carte policies without Jeffrey’s knowledge, designating himself rather than Michelle

the primary beneficiary of Jeffrey’s coverage, or that he unduly influenced Jeffrey to make the

changes. (Id. at ¶¶ 22, 25). Right after the change in beneficiary was effectuated, Daniel sent an

email to Michelle in which he informed her that Jeffrey cancelled all the life insurance policies,

“includ[ing] all the kids’ policies and your policy.” (Doc. No. 29-2). Plaintiffs allege this email

concealed the fact that Daniel was now listed as beneficiary on the Primerica and Smarte Carte

policies and was sent to prevent Michelle from learning of his actions. (Amd. Compl. ¶¶ 28-29).

           Jeffrey died on August 6, 2018. (Id. at ¶ 7). On August 8, 2018, Daniel signed, and

subsequently submitted, a Claimant’s Statement, by which he sought to be paid the proceeds of

the Policy. In or around August 9, 2018, Plaintiff Michelle contacted Primerica and made a

verbal claim for the proceeds on behalf of the Estate of Jeffrey Fairchild (the “Estate”) and

herself, representing that she was the beneficiary of the Policy.

           Michelle was named as Executrix of Jeffrey’s estate after his death and initiated this

action. Because there are two competing claims for the same death benefit, Primerica asserted

an interpleader counterclaim and crossclaim and deposited the death benefit with the Court. 1 The

proceeds of the Smarte Carte policy and mutual fund had already been collected by Daniel.



1
    Plaintiffs also sued Primerica but the Court has dismissed those claims pursuant to Rule 12(b)(6).

                                                            2

            Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 2 of 11
          Michelle makes various claims against Daniel both in her individual capacity and as

Executrix of Jeffrey’s Estate. The Amended Complaint purports to allege ten claims for relief

against Daniel: (1) fraud, (2) constructive fraud, (3) breach of fiduciary duty, (4) conversion, (5)

unfair and deceptive trade practices (“UDTP”), (6) tortious interference with contract, (7) unjust

enrichment, (8) punitive damages, (9) undue influence, and (10) lack of capacity. (See id. ¶¶ 44–

128). Daniel has moved to dismiss each of these claims pursuant to Rules 12(b)(1) and 12(b)(6).

    II.      DISCUSSION

          A. Motion to Dismiss Standard

          Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal of a claim for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In order to

survive a motion to dismiss under Rule 12(b)(6), a pleading “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

order to be “plausible on its face,” a plaintiff must demonstrate more than “a sheer possibility

that a defendant has acted unlawfully.” Id. at 678. The complaint must contain “more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555. “[C]onclusory allegations or legal conclusions masquerading as

factual conclusions” are insufficient. Robinson v. Jewish Ctr. Towers, Inc., 993 F. Supp. 1475,

1476 (M.D. Fla. 1998). The plaintiff must “plead factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679.




                                                    3

           Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 3 of 11
        In addition to his motion under Rule 12(b)(6), Daniel moves to dismiss certain of

Michelle’s claims pursuant to Rule 12(b)(1), arguing that Michelle lacks standing to assert any

claims in her individual capacity that belong solely to the Estate.

    B. Fraud claim

        The first Cause of Action in the Amended Complaint is a claim for fraud brought by the

Plaintiff Estate. To sufficiently plead a claim for fraud, a plaintiff must allege: (1) a false

representation or concealment of a material fact, (2) that is reasonably calculated to deceive, (3)

is made with intent to deceive, (4) and does in fact deceive, (5) resulting in damage to the injured

party. Ragsdale v. Kennedy, 209 S.E.2d 494, 500 (N.C. 1974). Moreover, any reliance on the

alleged false representations or omissions must have been reasonable. Rider v. Hodges, 804

S.E.2d 242, 248 (N.C. App. Ct. 2017). To meet the heightened pleading standard of Rule 9(b)

for fraud, a plaintiff must describe “the time, place, and contents of the false representations.”

Topshelf Mgmt, Inc. v. Campbell-Ewald Co., 117 F. Supp. 3d 722, 725 (M.D.N.C. 2015); see

also Fed. R. Civ. P. 9(b).

        Plaintiff Estate’s fraud claim appears to allege two false representations: (1) Daniel told

Jeffrey that he would assist him with his financial affairs after he was committed (Amd. Compl.

¶ 46); and (2) Daniel lied to Michelle about the cancellation of the Primerica policy to attempt to

conceal that fact that he was beneficiary of the Primerica and Smarte Carte policies. Nowhere in

the Amended Complaint is there an allegation that Daniel did not assist in Jeffrey’s financial

affairs. In fact, the whole basis of this lawsuit is not that Daniel made a false representation of a

material fact to Jeffrey, but rather that Daniel used his relationship with Jeffrey to take advantage

of him and engage in self-dealing. These allegations are more in the nature of a claim of

constructive fraud, which the Court addresses below. See, e.g., Terry v. Terry, 273 S.E.2d 674,

                                                   4

         Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 4 of 11
678 (N.C. 1981) Plaintiff fails to state a claim for fraud. As the Estate is bringing this claim, any

allegation of fraud in Daniel’s email to Michelle in her individual capacity is likewise dismissed.

        C. Constructive Fraud and Breach of Fiduciary Duty

        Both Plaintiffs allege claims for constructive fraud and breach of fiduciary duty. A claim

for constructive fraud requires the existence of a fiduciary duty. See White v. Consol. Planning,

Inc., 603 S.E.2d 147, 156 (N.C. Ct. App. 2004) (“[A] cause of action for constructive fraud must

allege (1) a relationship of trust and confidence, (2) that the defendant took advantage of that

position of trust in order to benefit himself, and (3) that plaintiff was, as a result, injured.”).

Likewise, “a claim for a breach of fiduciary duty has three elements: ‘(1) a showing of a

fiduciary relationship, (2) thereby establishing a fiduciary duty, and (3) a breach of that duty.’”

In re KGC Homeowners, Inc., No. 16-01062-5-JNC, 2017 WL 3405509, at *4 (E.D.N.C. Aug. 8,

2017) (quoting Dalton v. Camp, 548 S.E.2d 704, 709 (N.C. 2001)).

        Daniel argues that these claims must be dismissed because he owed no fiduciary duty to

either Michelle or Jeffrey. Plaintiffs claim that such a duty exists based upon Daniel’s status as

their insurance agent as well as his family relationship. An insurance agent’s fiduciary duty is

limited to “procuring insurance for an insured, correctly naming the insured in the policy, and

correctly advising the insured about the nature and extent of his coverage.” Phillips v. State

Farm Mut. Auto. Ins. Co., 497 S.E.2d 325, 327 (N.C. Ct. App. 1998). Plaintiffs cite Piles v.

Allstate Ins. Co., 653 S.E.2d 181 (N. Ct. App. 2007), in support of their argument that an

insurance agent can breach a fiduciary duty outside of the limited duties outlined in Phillips.

However, the Piles involved a forged document as part of the procurement of an automobile

policy. The Court finds that Piles does not extend an insurance agent’s fiduciary duty beyond

the scope of insurance procurement. Nowhere in Plaintiffs’ allegations do they allege that Daniel



                                                    5

         Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 5 of 11
failed to procure insurance, named the wrong insured in Jeffrey’s policy, or gave incorrect advice

to Jeffrey about the nature and extent of his coverage. Accordingly, Daniel’s status as an

insurance agent is insufficient to establish that Daniel owed a general fiduciary duty to either

Michelle or Jeffrey at the time Jeffrey changed his beneficiary.

       While Daniel’s status as their insurance agent does not impose a fiduciary duty under the

allegations herein, his familial relationship is another matter. Daniel is correct that a “mere

family relationship” is insufficient to establish a confidential or fiduciary relationship. See

Benfield v. Costner, 313 S.E.2d 203, 205 (N.C. Ct. App. 1984). However, in Terry v. Terry, a

case involving allegations of a relationship of trust and confidence between two brothers, the

North Carolina Supreme Court held that “[a fiduciary relationship] may exist under a variety of

circumstances; it exists in all cases where there has been a special confidence reposed in one who

in equity and good conscience is bound to act in good faith and with due regard to the interests of

the one reposing confidence.” 273 S.E.2d at 678 (quotation omitted). The Court finds that the

Amended Complaint plausibly alleges a relationship of trust and confidence between Jeffrey and

Daniel and Michelle and that Daniel took advantage of those relationships for his own benefit.

       D.      Conversion

       “The tort of conversion is well defined as 'an unauthorized assumption and exercise of

the right of ownership over goods or personal chattels belonging to another, to the alteration of

their condition or the exclusion of an owner's rights.’" Variety Wholesalers, Inc. v. Salem

Logistics Traffic Servs., LLC, 723 S.E.2d 744, 747 (N.C. 2012) (quotation omitted). Daniel

argues that he could not be liable for conversion because Jeffrey was the owner of the policies at

issue and Daniel never became the owner. However, the Amended Complaint does allege that




                                                  6

         Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 6 of 11
Daniel acted in the place of the true owner of the policy, Jeffrey, by changing the beneficiary

designations to himself. These allegations are sufficient to state a claim for conversion.

       Daniel contends that Michelle cannot state a claim for conversion in her individual

capacity because intangible interests such as expectancy interests do not give rise to a claim of

conversion, citing New York Life Ins. Co. v. Nivens, No. 3:14-CV-00196-GCM, 2014 WL

5760752, at *2 (W.D.N.C. Nov. 5, 2014). However, under North Carolina law, it is well settled

that the beneficiary’s interest in an insurance policy vests upon the passing of the insured. See

Fid. Bankers Life Ins. Co. v. Dortch, 348 S.E.2d 794, 797 (N.C. 1986) (“Under a contract

granting the power to change beneficiaries, the rights of the designated beneficiary do not vest

until the death of the insured.”). In addition, Plaintiffs’ conversion cause of action incorporates

all the preceding allegations of the Complaint, including those alleging that Daniel cashed out

Jeffrey and Michelle’s mutual fund and kept those proceeds. The Court finds that the Amended

Complaint states a plausible claim for conversion.

       D. Unfair and deceptive Trade Practices

       The claim of Unfair and Deceptive Trade Practices (“UDTP”) is brought by the Estate

only. North Carolina General Statute Section 75-1.1 prohibits “unfair or deceptive trade practices

in or affecting commerce.” Daniel argues that this claim fails because the conduct complained of

is not “in or affecting commerce.” North Carolina courts disfavor UDTP claims that are not used

for their intended purpose. In Brewster v. Powell Bail Bonding, Inc., the court noted “[Plaintiff’s]

claim is part of a regrettable trend in North Carolina business litigation. There exists an impulse

to turn every shareholder dispute or disagreement between members of a limited liability

company into a [UDTP] claim. In a growing body of case law . . . , our courts ‘have recognized

[these] disputes for what they truly are: intra-company feuds about internal operations.’” 2018



                                                 7

        Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 7 of 11
WL 3603023, at *6 (quoting Potts v. KEL, LLC, 2018 WL 1597644, *5 (N.C. Super. Ct. March

27, 2018)); White v. Thompson, 691 S.E.2d 676 (N.C. 2010) (holding that actions occurring

entirely between the partners of a partnership are not “in or affecting commerce”). This case

involves family members fighting over a decedent’s life insurance policy, which, if anything, is

even less entwined with commerce that the disputes cited above.

       The Estate valiantly tries to salvage its claim by arguing that Daniel’s conduct

“constitute[s] a catastrophic breach of trust to the public at large,” has “serious implications for

all of Primerica’s policy holders,” and is a “betrayal to the entire marketplace.” (Doc. No. 33, pp.

21-22). Plaintiff’s characterization of the impact of Daniel’s alleged conduct is grossly

overstated. The Court finds that the Plaintiff Estate has failed to state a claim for Unfair and

Deceptive Trade Practices under North Carolina law.

       E. Tortious Interference with Contract

       This cause of action is brought by both the Estate and Michelle. To state a claim for

tortious interference with contract, a plaintiff must allege: “(1) a valid contract between the

plaintiff and a third person which confers upon the plaintiff a contractual right against a third

person; (2) the defendant knows of the contract; (3) the defendant intentionally induces the third

person not to perform the contract; (4) and in doing so acts without justification; (5) resulting in

actual damage to plaintiff.” Area Landscaping L.L.C. v. Glaxo-Wellcome, Inc., 586 S.E.2d 507,

510 (N.C. Ct. App. 2003).

       Daniel argues that element number five is missing. Any benefit conferred by the life

insurance policies would inure to the beneficiaries, not to the Estate itself. Moreover, any

judgment for the policies’ proceeds would flow to the beneficiaries outside of the Estate.




                                                  8

         Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 8 of 11
Accordingly, the Estate would suffer no damages from tortious interference. The Court agrees

and dismisses this claim as the Estate.

       Michelle’s claim must likewise be dismissed. A claim for tortious interference with a

contract requires a valid, enforceable contract between the plaintiff (here, Michelle) and a third

person. See, e.g., United Labs., Inc. v. Kuykendall, 370 S.E.2d 375, 387 (N.C. 1988) (requiring

“a valid contract between the plaintiff and a third person”); Fen-Phen Series 2005-01 v. Farrin,

No. 1:09-CV-479, 2010 WL 1740521, at *4 (M.D.N.C. Apr. 28, 2010) (dismissing tortious

interference claim because the plaintiff was not a party to the interfered-with contract). Michelle

was not a party to the insurance contracts at issue in this case, nor has she plead a contract with

Jeffrey to keep the policies in place.

       In paragraph 92 of the Amended Complaint, Michelle alleges that she was a “valid third-

party beneficiary of these contracts.” The Primerica policy was attached to the original

Complaint and is referenced in the Amended Complaint. (Doc. No. 1-3, Doc. No. 29). A review

of the policy reveals that the beneficiary designation was solely within Jeffrey’s purview and

could be changed. There is no allegation that Jeffrey and/or Michelle bargained for an

irrevocable insurance policy in her favor, as they could have. Michelle does not allege anything

different regarding the Smarte Carte policy nor has she sued the issuing insurance company; by

inference, Jeffrey had the right to change beneficiary designations on that policy too. She may

have hoped she would be the beneficiary, but she lacked that contractual right.

       F. Unjust Enrichment

       There is an established rule in North Carolina that provides that “where services are

rendered and expenditures made by one party to or for the benefit of another, without an express

contract to pay, the law will imply a promise to pay a fair compensation therefore.” Atl. Coast



                                                  9

         Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 9 of 11
Line R.R. Co. v. State Highway Comm’n, 150 S.E.2d 70, 73 (N.C. 1966). The claims here are

clearly based upon express contracts — the life insurance contracts. There is no allegation that

either insurance policy is invalid, unenforceable, unconscionable, or anything else creating a

cloud on the policies. Therefore, there is no basis for either Plaintiff to have an unjust enrichment

claim.

         G. Punitive Damages

         Daniel argues that Plaintiffs cannot maintain a punitive damages claim because their

other claims are subject to dismissal. While the Court is indeed dismissing some of the Plaintiffs’

claims, certain claims do remain. Based upon the allegations in the Amended Complaint, the

Court will allow the punitive damages claim against Daniel to proceed.

         H. Undue Influence and Lack of Capacity

         Both Michelle and the Estate bring these claims. However, it appears the Michelle does

not have standing in her individual capacity to bring this claim. “Undue influence is defined as ‘a

fraudulent influence over the mind and will of another to the extent that the professed action is

not freely done but is in truth the act of the one who procures the result.’” Griffin v. Baucom, 328

S.E.2d 38, 41 (N.C. Ct. App. 1985) (quoting Estate of Loftin and Loftin v. Loftin, 208 S.E.2d

670, 674–75 (N.C. 1974)). Michelle does not allege that she was unduly influenced, but rather

that she should be the beneficiary of a revocable policy that her estranged husband owned.

(Amd. Compl. ¶¶ 117-121). The North Carolina Supreme Court has stated “actions to impeach

transfers of personalty made by a decedent in his lifetime must be brought by his personal

representative, and not by his legatees or distributes.” Holt v. Holt, 61 S.E.2d 448, 452 (N.C.

1950). Michelle in her individual capacity is not Jeffrey’s personal representative, and, therefore,




                                                 10

         Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 10 of 11
she does not have standing on this issue. The same reasoning applies to the lack of capacity

claim brought by Michelle in her individual capacity.

       The Estate, however, does have standing to bring these claims. The Amended Complaint

sufficiently alleges a plausible claim that Daniel unduly influenced his brother during a time that

he was suffering from a mental illness, and that Jeffrey lacked the capacity to make the

beneficiary changes.

       IT IS THEREFORE ORDERED that Defendant Daniel Fairchild’s Motion to Dismiss is

GRANTED IN PART AND DENIED IN PART as follows:

       1. Plaintiffs’ claims for Fraud, Unfair and Deceptive Trade Practices, Tortious

           Interference with Contract, and Unjust Enrichment are hereby DISMISSED; and

       2. Plaintiff Michelle Fairchild’s claims for Undue Influence and Lack of Capacity are

           dismissed as she lacks standing to bring those claims in her individual capacity.



                                       Signed: September 10, 2020




                                                11

        Case 3:18-cv-00623-GCM Document 40 Filed 09/11/20 Page 11 of 11
